Citation Nr: 1810313	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to August 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Wichita, Kansas. 

In May 2014 and May 2016, the Board remanded the matter for additional development.  A review of the record shows that the RO has complied with the remand instructions regarding the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, another remand is required with respect to the issues of entitlement to service connection for bilateral hearing loss and diabetes mellitus.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus had its onset during active service and has continued since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The Veteran asserts that service connection for tinnitus is warranted.  He contends that the condition had its onset during active service and has continued since that time.  

Service treatment records are negative for treatment for or a diagnosis of tinnitus during active service.  

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that the Veteran's military occupational specialty was a seaman.

In a statement received in July 2009, the Veteran reported that his military job was as a boat mate or a deck hand.  He noted that in this role, he was a loader on the gun mount.  He stated that he went to general quarters on one occasion without ear protection and his left ear was never the same.  He reported that since that time, he had constant ringing in his ears.  He reported that the same problem persists.

The Veteran was provided a VA examination in September 2016.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In so finding, she noted that there was no objective evidence of noise injury (significant decrease in hearing sensitivity) in the military; therefore there is no basis on which to conclude that the claimed tinnitus is associated with noise in the military.


Analysis

After a review of the evidence, the Board finds that service connection is warranted for tinnitus.

In the instant case, the VA examiner indicated that service comention for tinnitus was not warranted as there was no evidence of a significant decrease in hearing sensitivity during military service.  Notwithstanding, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he first noticed tinnitus during service and that his tinnitus has continued to the present day.  The Board finds the Veteran's statements regarding the onset of tinnitus are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Diabetes Mellitus

The Veteran asserts that service connection is warranted for diabetes mellitus.  He contends that the condition had its onset during active service.  Alternatively, he contends that the condition is due to Agent Orange exposure.

Pursuant to the Board's May 2016 remand instructions, the Veteran was provided a VA examination in April 2017 at which time a diagnosis of diabetes mellitus was confirmed.  The examiner opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness as the "Federal Government has conceded that [diabetes mellitus] is due to exposure to herbicides" in the Republic of Vietnam.  

Notwithstanding, subsequent development of the Veteran's claim revealed that there was no evidence that the Veteran had service in the Republic of Vietnam.  In light of such finding, the RO requested that an addendum opinion be obtained.

An addendum opinion was obtained in November 2017.  The examiner determined that after reviewing the electronic claims file, interviewing the Veteran, and considering his history and symptoms, it was apparent that the Veteran had not been involved in combat operations in the Republic of Vietnam and thus his current claimed condition was less likely than not incurred in or caused by the claimed event or injury while in service.  In support of this finding, the examiner noted that the JSRRC found no evidence that the USS Kawishiwi, the ship aboard which the Veteran served, was ever in "brown water."  Therefore, the examiner indicated that he could not concede Agent Orange exposure and the military service is not the etiology of the Veteran's diabetes mellitus.

The Board finds that the VA medical opinions are inadequate.  In this regard, the April 2017 opinion was based on a finding that the Veteran had been exposed to herbicides during military service.  However, as detailed herein, it has been determined that there is no evidence that the Veteran had service in the Republic of Vietnam.  As such, herbicide exposure is not established.  

In the November 2017 VA medical opinion, the examiner determined that as Agent Orange exposure could not be conceded, service connection for diabetes is not warranted.  However, while presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for his claimed diabetes mellitus with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  The Board, however, does not have the medical expertise to determine the nature and etiology of diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Therefore, the Board must remand the claim for additional development. 

Hearing Loss

The Veteran asserts that his hearing loss disability is due to noise exposure during active service. 

The Veteran underwent a VA examination in September 2016 at which time sensorineural hearing loss was diagnosed.  The examiner determined that the Veteran's hearing loss disability was not the result of noise exposure during military service.  In support of this finding, the examiner noted that military hearing test revealed no significant changes in hearing sensitivity. 

The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as she solely relied on the absence of shifts in hearing acuity during service.  As such, an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's diabetes mellitus.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The clinician is to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's bilateral hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The clinician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

In rendering an opinion, the examiner must discuss the shift in hearing acuity noted during service, and the relationship, if any, to the current hearing loss disability.  The examiner must also discuss the lay statements of record regarding the onset of the hearing loss disability.  

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing disability. 

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


